Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-9, 12-17 and 20 are allowed.
This action is responsive to the Amendment filed on 12/10/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach identifying, … at least one classification for each section in the electronic resume to form classifications, wherein the classifications are based on content in the sections, …associating, by the computer system, resume classification codes with the sections based on the classifications identified, …identifying… a respective set of job classification codes for each of a plurality of job openings, wherein each job classification code is determined based on content of a job opening;…generating, … an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; ...comparing, … the aggregate resume code with the sets of job classification codes for the plurality of job openings; and …matching, … the electronic resume to a set of the job openings, wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code.
identifying, … at least one classification for each section in the electronic resume to form classifications, wherein the classifications are based on content in the sections, …associating, by the computer system, resume classification codes with the sections based on the classifications identified, …identifying… a respective set of job classification codes for each of a plurality of job openings,;…generating, … an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; …comparing, … the aggregate resume code with the sets of job classification codes for the plurality of job openings; and …matching, … the electronic resume to a set of the job openings, wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code, but is silent regarding wherein each job classification code is determined based on content of a job opening,
However the updated search did not reveal any other prior art teaching identifying, … at least one classification for each section in the electronic resume to form classifications, wherein the classifications are based on content in the sections, …associating, by the computer system, resume classification codes with the sections based on the classifications identified, …identifying… a respective set of job classification codes for each of a plurality of job openings, wherein each job classification code is determined based on content of a job opening;…generating, … an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; …comparing, … the wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given Wayne Bailey (Reg. No. 34,289) telephonically on 12/15/2021, after telephonic discussion on 12/13/2021 and 12/14/2021.
	The application has been amended as follows:

Amendments to the Claims:
Cancel claims 2, 3, 10, 11, 18 and 19.

Amend claim 1 as follows:
1. (Currently Amended) A method for processing an electronic resume, the method comprising: 
identifying, by a computer system, at least one classification for each section in the electronic resume to form classifications, wherein the classifications are 
associating, by the computer system, resume classification codes with the sections based on the classifications identified, wherein the resume classification codes enable matching the electronic resume to a job opening; 
identifying, by the computer system, a respective set of job classification codes for each of a plurality of job openings, wherein each job classification code is determined based on content of a job opening;
generating, by the computer system, an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; 
comparing, by the computer system, the aggregate resume code with the sets of job classification codes for the plurality of job openings; and 
matching, by the computer system, the electronic resume to a set of the job openings, wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code; 
generating, by the computer system, visibility codes for each of the sections in the electronic resume
determining, by the computer system, a subset of the sections of the electronic resume by comparing the visibility codes of each section with an access level of a requestor for a particular job opening,
generating, by the computer system, a deliverable electronic resume containing the determined subset of sections and excluding sections of the electronic resume that are not in the subset and
displaying, by the computer system, the deliverable electronic resume to the requestor.  

Amend claim 4 as follows:
4. (Currently Amended) The method of claim 1 further comprising: 

generating, by the computer system, a score for the particular job opening, based on the number of resume classification codes for the electronic resume that map to the job classification codes for the particular job opening.  

Amend claim 5 as follows:
5. (Previously Presented) The method of claim 4 further comprising: returning, by the computer system, the deliverable electronic resume to a requestor, wherein the deliverable electronic resume is generated based on the visibility codes when the score reaches a threshold.  

Amend claim 6 as follows:
6. (Currently Amended) The method of claim 1 further comprising: 
identifying, by the computer system, job classification codes for the particular job opening; 
wherein the deliverable electronic resume is generated based on sections with resume classification codes that match the job classification codes for the particular job opening 

Amend claim 7 as follows:
7. (Currently Amended) The method of claim 1, wherein a visibility code in the visibility codes further comprises a classification code for a section in the electronic resume and a value , wherein 

Amend claim 8 as follows:
8. (Currently Amended) The method of claim 7, wherein a resume classification code in the resume classification codes comprises the classification code for the section in the electronic resume and the value indicating [[the]] a score for the section, wherein the classification code and the value form the key value pair, wherein the visibility codes and the resume classification codes are embedded in the electronic resume.  

Amend claim 9 as follows:
9. (Currently Amended) A resume management system comprising: 
a computer system comprising one or more processors and one or more computer-readable media storing instructions that when executed by the one or more processors cause the computer system to:
identify at least one classification for each section in the electronic resume to form classifications, wherein the classifications are based on content in the sections, wherein the classifications comprise at least two of work experience, skill set and education; 
associate resume classification codes with the sections based on the classifications identified, wherein the resume classification codes enable matching the electronic resume to a job opening; 
identify a respective set of job classification codes for each of a plurality of job openings, wherein each job classification code is determined based on content of a job opening;
generate an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; 
compare the aggregate resume code with the sets of job classification codes for the plurality of job openings; and 
match the electronic resume to a set of the job openings, wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code; 
generate visibility codes for each of the sections in the electronic resume; 
determine a subset of the sections of the electronic resume by comparing the visibility codes of each section with an access level of a requestor for a particular job opening,
generate a deliverable electronic resume containing the determined subset of sections and excluding sections of the electronic resume that are not in the subset; and
display the deliverable electronic resume to the requestor 

Amend claim 12 as follows:
12. (Currently Amended) The resume management system of claim 9, wherein the instructions stored by the computer-readable media when executed by the one or more processors, further cause the computer system to: 
generate for the particular job opening, based on the number of resume classification codes for the electronic resume that map to job classification codes for the particular job opening.  

Amend claim 13 as follows:
13. (Currently Amended) The resume management system of claim 12, wherein the instructions stored by the computer-readable media when executed by the one or more processors, further cause the computer system to: 
generate return 

Amend claim 14 as follows:
14. (Currently Amended) The resume management system of claim 9, wherein the instructions stored by the computer-readable media when executed by the one or more processors, further cause the computer system to:
identify  particular job opening, wherein the deliverable electronic resume is generated based on sections with resume classification codes that match the job classification codes for the particular job opening  

Amend claim 15 as follows:
15. (Currently Amended) The resume management system of claim 9, wherein a visibility code in the visibility codes further comprises a classification code for a section in the electronic , wherein 

Amend claim 16 as follows:
16. (Currently Amended) The resume management system of claim [[9]] 15, wherein a resume classification code in the resume classification codes comprises a classification code for a section in the electronic resume and a value indicating [[the]] a score for the section in which the classification code and the value form a key value pair, wherein the visibility codes and the resume classification codes are embedded in the electronic resume.  

Amend claim 17 as follows:
17. (Currently Amended) A computer program product for processing an electronic resume, the computer program product comprising: 
a computer-readable storage media; 
first program code, stored on the computer-readable storage media, for at least one classification for each section in the electronic resume, wherein the classifications are based on content in the sections, wherein the classifications comprise at least two of work experience, skill set and education; 
second program code, stored on the computer-readable storage media, for associating resume classification codes with the sections based on the classifications identified, wherein the resume classification codes enable matching the electronic resume to a job opening; [[and]] 
third program code, stored on the computer-readable storage media, for identifying, by the computer system, a respective set of job classification codes for each of a plurality of job openings, wherein each job classification code is determined based on content of a job opening;
fourth program code, stored on the computer-readable storage media, for generating, by the computer system, an aggregate resume code based on the resume classification codes corresponding to the plurality of resume sections; 
fifth program code, stored on the computer-readable storage media, for comparing, by the computer system, the aggregate resume code with the sets of job classification codes for the plurality of job openings; and 
sixth program code, stored on the computer-readable storage media, for matching, by the computer system, the electronic resume to a set of the job openings, wherein a matching job opening has a set of job classification codes that correspond to the aggregate resume code; 
seventh program code, stored on the computer-readable storage media, for generating visibility codes for each of the sections in the electronic resume
eighth program code, stored on the computer-readable storage media, for determining, by the computer system, a subset of the sections of the electronic resume by comparing the visibility codes of each section with an access level of a requestor for a particular job opening,
ninth program code, stored on the computer-readable storage media, for generating a deliverable electronic resume containing the determined subset of sections and excluding sections of the electronic resume that are not in the subset 
tenth program code, stored on the computer-readable storage media, for displaying, by the computer system, the deliverable electronic resume to the requestor.  

Amend claim 20 as follows:
20. (Currently Amended) The computer program product of claim 17 further comprising: eleventh program code, stored on the computer-readable storage media, for generating a score for the particular job opening, based on the number of resume classification codes that map for the electronic resume to the job classification codes for the particular job opening; and twelfth program code, stored on the computer-readable storage media, for returning the deliverable electronic resume to a requestor, wherein the deliverable electronic resume is generated based on the visibility codes when the score reaches a threshold.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178